DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,999,874. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 2, 16, and 21, ‘874 discloses the limitations in claims 1, 12, and 30.
For claims 3 and 17, ‘874 discloses the limitations in claims 1 and 12.
For claim 4, ‘874 discloses the limitations in claims 9 and 20.
For claims 5 and 18, ‘874 discloses the limitations in claims 1 and 12.
For claims 6 and 19, ‘874 discloses the limitations in claims 10 and 21.
For claims 7 and 20, ‘874 discloses the limitations in claims 1 and 12.
For claim 8, ‘874 discloses the limitations in claims 10 and 21.
For claim 9, ‘874 discloses the limitations in claims 11 and 22.
For claim 10, ‘874 discloses the limitations in claims 1 and 12.
For claim 11, ‘874 discloses the limitations in claims 2 and 13.
For claim 12, ‘874 discloses the limitations in claims 3 and 14.
For claim 13, ‘874 discloses the limitations in claims 4 and 15.
For claim 14, ‘874 discloses the limitations in claims 5 and 16.
For claim 15, ‘874 discloses the limitations in claims 7 and 8.
Claims 2-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,433,342. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 2, 16, and 21, ‘342 discloses the limitations in claims 1, 11, and 27.
For claims 3 and 17, ‘342 discloses the limitations in claims 1 and 11. 
For claim 4, ‘342 discloses the limitations in claims 8 and 18.
For claims 5 and 18, ‘342 discloses the limitations in claims 1 and 11.
For claims 6 and 19, ‘342 discloses the limitations in claims 1 and 11.
For claims 7 and 20, ‘342 discloses the limitations in claims 1 and 11.
For claim 8, ‘342 discloses the limitations in claims 9 and 19.
For claim 9, ‘342 discloses the limitations in claim 10.
For claim 10, ‘342 discloses the limitations in claims 1 and 11.
For claim 11, ‘342 discloses the limitations in claims 2 and 12.
For claim 12, ‘342 discloses the limitations in claims 3 and 13.
For claim 13, ‘342 discloses the limitations in claims 4 and 14.
For claim 15, ‘342 discloses the limitations in claims 5-7.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,433,342 in view of Nokia et al (“Random Access Principles for New Radio” cited on IDS) [hereafter NPL1].
For claim 14, NPL1 discloses receiving, from a base station during a handover of the UE, timing adjustment information (pages 1-2 receiving a timing advance from the base station for a UE).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘342 with the teachings of NPL1.  The rationale to combine would be to use a known technique in a similar device, to allow channel measurements and quality determination increasing reliability, and design choice.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5-10, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia et al (“Random Access Principles for New Radio” cited on IDS) [hereafter NPL1].
For claims 2, 16, and 21, NPL1 discloses selecting, at the UE, a RACH procedure from among at least two RACH procedures (pages 1-2 RACH two step or four step procedure), with the selecting based at least on RACH configuration information (pages 1-2 RACH two step or four step procedure); and transmitting, from the UE, one or more message associated with the selected RACH procedure (pages 1-2 RACH two step or four step procedure, Proposal 2 or RACH fall back).
For claims 3 and 17, NPL1 discloses receiving, at the UE, the RACH configuration information from a base station (pages 1-2 cell configures the UE for RACH configuration).
For claim 5 and 18, NPL1 discloses receiving, at the UE, either a synchronization signal or a reference signal from a base station; and wherein the selecting the RACH procedure is based on the RACH configuration information and either the received synchronization signal or the received reference signal (pages 1-2 Sections 2.1-2.3 fall back).
For claims 6 and 19, NPL1 discloses the selecting the RACH procedure is based on the RACH configuration information and either a reference signal received power (RSRP) value of the received synchronization signal or a RSRP value of the received reference signal in comparison with a corresponding threshold value (pages 1-2 Sections 2.1-2.3 fall back determination).
For claims 7 and 20, NPL1 discloses the corresponding threshold value is from the RACH configuration information (pages 1-2 Sections 2.1-2.3).
For claim 8, NPL1 discloses the selecting the RACH procedure includes selecting a two-step RACH procedure and the method further comprises: switching from the selected two-step RACH procedure to a four-step RACH procedure if a transmit power required to transmit a message is higher than a threshold or if the RSRP value of the received synchronization signal or of the received reference signal falls below a threshold during re-transmission of the message or if a command to switch is received from the base station (Sections 2.1-2.3 Fall back switching to four-step).
For claim 9, NPL1 discloses using a transmit power based on the selected two-step RACH procedure prior to the switching, applying an offset to the transmit power based on the selected two-step RACH procedure prior to the switching, or using a transmit power based on a four-step RACH procedure, and prior to receiving a response from the base station (Pages 1-2 Sections 2.1-2.3).
For claim 10, NPL1 discloses at least two RACH procedures comprise at least a two-step RACH procedure and a four-step RACH procedure (pages 1-2 two-step and four-step RACH).
For claim 14, NPL1 discloses receiving, from a base station during a handover of the UE, timing adjustment information (pages 1-2 receiving a timing advance from the base station for a UE).
For claim 15, NPL1 discloses wherein the selecting the RACH procedure includes selecting a two-step RACH procedure (pages 1-2 two step RACH) and the transmitting one or more messages comprises transmitting a first message to a base station over one or more beams (Section 2 UL transmission of the first msg is over single or multibeam), the method further comprising: receiving, from the base station, a second message over the one or more beams in response to transmitting the first message (Section 1 single or multibeam DL Section 2.1-2.2 this is the second message).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Turtinen et al (US 2020/0196234) [hereafter R1].
For claim 4, NPL1 does not explicitly disclose the RACH configuration information received from the base station is in a master information block (MIB) or a system information block (SIB).
R1 discloses the UE receives RACH configuration information from the base station in a master information or a system information block (paragraph 28 MIB or SIB is used to send RACH configuration information to the UE from a BS).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify NPL1 to receive the RACH configuration information from the base station in a master information or system information block taught by R1.  The rationale to combine would be to use a known technique in a similar device, to allow channel measurements and quality determination increasing reliability, and design choice.
For claim 11, NPL1 discloses the selecting the RACH procedure includes selecting a two-step RACH procedure (pages 1-2 two-step RACH).
NPL1 does not explicitly disclose the transmitting one or more messages comprises transmitting a first message including a physical RACH (PRACH) sequence used as a reference signal by a base station or a sounding reference signal by the base station.
R1 discloses the transmitting one or more messages comprises transmitting a first message including a physical RACH (PRACH) sequence used as a reference signal by a base station or a sounding reference signal by the base station (paragraph 28 SRS is transmitted in the UL for random access).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify NPL1 to include a SRS in the first message taught by R1.  The rationale to combine would be to use a known technique in a similar device, to allow channel measurements and quality determinations increasing reliability, and design choice.
For claim 12, NPL1 discloses the transmitting one or more messages comprises transmitting a payload as part of a first message and occurs during a handover of the UE (pages 1-2, Sections 2.1-2.2).
For claim 13, NPL1 discloses the payload is a measurement report, a buffer status report, channel state feedback (CSF) information, or user data (pages 1-2, sections 2.1-2.2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al (CN 108141299) discloses MIB and SIB for two or four step determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463